Citation Nr: 1722536	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of left leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty from February 1988 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.

Most recently, in March 2016, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ, resultant to development conducted as directed by the Board's March 2016 Remand, issued a February 2017 Supplemental Statement of the Case (SSOC).  The SSOC was returned as undeliverable in March 2017 due to a bad address.  The Board sent the Veteran a letter in March 2017, returned as undeliverable in May 2017 due to a bad address.  Internal documents indicate that the AOJ conducted research to obtain the Veteran's current address in May 2017, and, in May 2017, resent the Veteran "mail that had previously been returned as undeliverable in May 2017."  Thus, it appears that the AOJ did not resend the Veteran the February 2017 SSOC, and only resent him the Board's March 2017 letter.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  On remand, the AOJ should mail the Veteran a copy of the February 2017 SSOC.

The Veteran did not appear for a VA examination scheduled in June 2016 which was rescheduled for October 2016 after the AOJ conducted research to obtain the Veteran's current address.  It is not clear if the Veteran received notice of the scheduled October 2016 VA examination.  On remand, he should be provided with another opportunity to report.  

The AOJ conducted development to obtain the Veteran's post-service treatment records from correctional facilities, two in Missouri and one in Michigan.  It appears that only treatment records from the Michigan Department of Corrections are associated with the claims file.  Responses from the St. Louis Correctional Facility in June 2012 and October 2012 indicate that the Veteran had been paroled in August 2011.  On remand, the AOJ should attempt to obtain the Veteran's records from the two correctional facilities in Missouri, as identified in an October 2012 VA Form 21-4142, Authorization and Consent to Release Information to VA.  

Accordingly, the case is REMANDED for the following action:

1. Confirm the Veteran's current mailing address and:

(a) mail him a copy of the February 2017 SSOC;

(b) inform him that his treatment records from the two identified correctional facilities in Missouri are not associated with the claims file and provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, for such records.  Advise him that he may submit such treatment records if he so chooses.  If a negative response is received from the Veteran, or any correctional facility, the claims file should be properly documented in this regard.  In this regard, a response from any correctional facility only that "the Veteran was paroled" is not sufficient.  

2. Next, schedule the Veteran for a VA examination to obtain an opinion that responds fully to the Board's March 2016 Remand directives, copied immediately below.  A copy of the letter notifying the Veteran of the examination at his current mailing address must be associated with the file.

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's preexisting left leg disorder increased in severity during active duty?

(b) If the Veteran's preexisting left leg disorder increased in severity during active duty, was such increase clearly and unmistakably due to the natural progression of the disorder?

(c) If the examiner identifies a left leg disorder that did not preexist the Veteran's military service, the examiner should indicate whether it is at least as likely as not that such disorder was incurred during the Veteran's active duty military service.

All indicated tests and studies shall be conducted.  The claims folder must be made available for the examiner for review.  The examiner should reconcile the opinions with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation. 

3. Then, readjudicate the claim. The Veteran and his representative should be provided a SSOC and be afforded the appropriate opportunity to respond.  If the benefit sought on appeal is not granted, return the case to the Board, it otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




